Case: 20-30098     Document: 00516349388         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 8, 2022
                                  No. 20-30098
                                                                        Lyle W. Cayce
                                                                             Clerk
   Anthony Peters,

                                                           Petitioner—Appellant,

                                       versus

   Tim Hooper, Warden, Louisiana State Penitentiary,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-275


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Louisiana prisoner Anthony Peters, proceeding pro se, filed a state
   post-conviction relief application alleging ineffective assistance of counsel,
   among other claims. The state district court dismissed his application
   without prejudice because Peters failed to attach a copy of his judgment of
   conviction and sentence pursuant to Louisiana Code of Criminal Procedure


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30098      Document: 00516349388           Page: 2    Date Filed: 06/08/2022




                                     No. 20-30098


   article 926. Peters sought a supervisory writ from the state court of appeal,
   which denied his writ application for failure to comply with article 926. Peters
   then sought supervisory writs from the state supreme court, which denied his
   writ application for failure to demonstrate that he received ineffective
   assistance of counsel.
          Shortly thereafter, Peters filed the instant § 2254 habeas application.
   A federal magistrate judge issued a report that recommended dismissing this
   application as time-barred under the Antiterrorism and Effective Death
   Penalty Act of 1996 (“AEDPA”). According to the magistrate judge,
   Peters’s state post-conviction relief application was never properly filed and
   therefore did not toll the relevant statute of limitations. The federal district
   court accepted the magistrate judge’s recommendation, dismissing Peters’s
   § 2254 application with prejudice. Peters timely appealed.
          For the following reasons, we AFFIRM.
             I. FACTUAL BACKGROUND & PROCEDURAL HISTORY
          After a trial by jury conducted in January 2013, Peters was convicted
   of second degree murder. On March 1, 2013, he was sentenced to life
   imprisonment at hard labor without benefit of parole, probation, or
   suspension of sentence. State v. Peters, No. 2013 KA 1110, 2014 WL 1515757,
   at *1 (La. App. 1 Cir. April 17, 2014). On April 17, 2014, the Louisiana First
   Circuit Court of Appeal affirmed his conviction and sentence. Id. at *1–4. On
   March 6, 2015, the Louisiana Supreme Court denied Peters’s application for
   supervisory and/or remedial writs. State ex rel. Peters v. State, 161 So. 3d 10
   (La. 2015). Peters did not seek discretionary review from the United States
   Supreme Court.
          Three weeks later, on March 30, 2015, Peters filed an application for
   state post-conviction relief, asserting ineffective assistance of counsel, Batson




                                          2
Case: 20-30098          Document: 00516349388               Page: 3   Date Filed: 06/08/2022




                                          No. 20-30098


   violations, 1 and prejudicial jury exposure to Facebook posts. The instructions
   on the application form advised Peters that he was required to append
   “official documentation showing [his] sentence and the crime for which [he
   had] been convicted” or “allege that steps were taken to obtain [the
   documentation].” The application Peters filed did not append this
   documentation or allege steps taken to obtain it.
          On October 16, 2015, a commissioner for Louisiana’s Nineteenth
   Judicial District Court informed Peters of the deficiency in his pleading and
   notified him that he must submit a copy of his judgment of conviction and
   sentence within thirty days, citing article 926. On November 23, 2015, the
   commissioner recommended that the state district court dismiss Peters’s
   application due to his failure to provide a copy of the judgment of conviction
   and sentence. On December 15, 2015, the state district court dismissed
   Peters’s application for post-conviction relief without prejudice.
          On January 22, 2016, Peters sought a supervisory writ from the
   Louisiana First Circuit Court of Appeal. He also moved to supplement the
   record and to amend/remand the record back to the state district court so
   that he could include a copy of the judgment of conviction and sentence. On
   July 29, 2016, the state appellate court denied Peters’s writ application, citing
   his failure to comply with article 926. State v. Peters, 2016-KW-0133 (La. App.
   1 Cir. July 29, 2016). On August 8, 2016, Peters sought supervisory writs from
   the Louisiana Supreme Court. Again, he tried to include a copy of the
   judgment by separately moving to amend/remand. On January 12, 2018, the
   Louisiana Supreme Court denied Peters’s writ application, stating only that
   he had “fail[ed] to show that he received ineffective assistance of counsel




          1
              See Batson v. Kentucky, 476 U.S. 79 (1986).




                                                 3
Case: 20-30098        Document: 00516349388              Page: 4      Date Filed: 06/08/2022




                                         No. 20-30098


   under the standard of Strickland v. Washington[.]” State v. Peters, 318 So. 3d
   678 (La. 2018) (per curiam) (citing 466 U.S. 668 (1984)).
           On March 5, 2018, Peters filed the instant § 2254 habeas application,
   reasserting the claims raised in his state post-conviction relief application and
   raising two new claims regarding the voluntariness of a statement. The state
   filed an answer and a response addressing the merits of Peters’s claims. On
   September 19, 2019, a federal magistrate judge issued a report that sua sponte
   addressed the timeliness of Peters’s § 2254 application and recommended
   that it be dismissed as time-barred under AEDPA.
           According to the magistrate judge, direct review of Peters’s
   conviction concluded on June 4, 2015—ninety days after the Louisiana
   Supreme Court’s merits judgment became final—because he did not file a
   petition for a writ of certiorari in the United States Supreme Court and he
   had one year from that date to file a § 2254 application absent some form of
   tolling. The magistrate judge reasoned that Peters was not entitled to
   statutory tolling because his application was dismissed for failure to append
   a copy of his judgment and consequently was never properly filed. Thus, by
   the time the Louisiana First Circuit Court of Appeal denied Peters’s writ
   application on July 29, 2016, the one-year limitations period had already
   expired and Peters’s § 2254 application was therefore untimely. 2 The federal
   district court subsequently overruled Peters’s objection, accepted the
   magistrate judge’s report and recommendation, and dismissed Peters’s
   §2254 application with prejudice as time-barred under AEDPA.




           2
            The magistrate judge noted that Peters failed to act with sufficient diligence to
   warrant equitable tolling, and Peters’s opening brief explicitly abandons the argument that
   he was entitled to it.




                                               4
Case: 20-30098       Document: 00516349388           Page: 5   Date Filed: 06/08/2022




                                      No. 20-30098


            Peters noticed his appeal, seeking a certificate of appealability
   (“COA”) to challenge the district court’s procedural ruling. This court
   issued Peters a COA on the district court’s timeliness determination and
   appointed counsel to represent him on appeal.
                              II. STANDARD OF REVIEW
            Whether a §2254 habeas application was timely filed is an issue of law
   that this court reviews de novo. Leonard v. Deville, 960 F.3d 164, 167 (5th Cir.
   2020).
                                   III. DISCUSSION
            Under 28 U.S.C. § 2244(d), a one-year period of limitation applies to
   §2254 applications. This period begins on, inter alia, “the date on which the
   judgment became final by the conclusion of direct review or the expiration of
   the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). A § 2254
   petitioner is permitted tolling of the one-year period for any “time during
   which a properly filed application for [s]tate post-conviction or other
   collateral review with respect to the pertinent judgment or claim [was]
   pending.” 28 U.S.C. §2244(d)(2). A properly filed state application is
   considered “pending” while it is before a state court for review and also
   during the interval after a state court’s disposition while the petitioner is
   procedurally authorized under state law to proceed to the next level of state
   court consideration. See Melancon v. Kaylo, 259 F.3d 401, 406 (5th Cir. 2001).
            Although a state habeas application is filed when it is delivered to and
   accepted by a court official, to be deemed “properly filed” its delivery and
   acceptance must comply with the applicable laws and rules governing such
   pleadings. Artuz v. Bennett, 531 U.S. 4, 8 (2000); 28 U.S.C. § 2244(d)(2).
   “[I]f the applicable procedural rule is an absolute bar to filing such that it
   provides no exceptions and the court need not examine issues related to
   substance to apply the procedural rule then the application is not properly




                                           5
Case: 20-30098      Document: 00516349388          Page: 6      Date Filed: 06/08/2022




                                    No. 20-30098


   filed.” Larry v. Dretke, 361 F.3d 890, 893 (5th Cir. 2004) (internal quotation
   marks and citation omitted).
          Article 926 provides that “[a] copy of the judgment of conviction and
   sentence shall be annexed to the petition.” La. C. Cr. P. art. 926(A).
   However, this article also expressly provides that it is not an “absolute bar to
   filing such that it provides no exceptions and the court need not examine
   issues related to substance to apply the procedural rule[.]” Larry, 361 F.3d
   at 893. Specifically, article 926(E) states that “[i]nexcusable failure of the
   petitioner to comply with the provisions of this [a]rticle may be a basis for
   dismissal of his application,” thereby vesting state courts with discretion to
   excuse noncompliance. La. C. Cr. P. art. 926(E).
          Unlike the state district court and the state circuit court of appeal, the
   state supreme court did not expressly deny Peters’s application for failure to
   append a copy of the judgment of conviction and sentence to his application.
   Rather, it denied his application because Peters “fail[ed] to show that he
   received ineffective assistance of counsel[.]” State ex rel. Peters, 318 So. 3d
   678 (citing Strickland, 466 U.S. 668). According to Peters, “when a state
   court reviews a habeas application on the merits,” as the Louisiana Supreme
   Court did here, “the application necessarily was properly filed for purposes
   of the federal habeas statute.” His state application for post-conviction relief
   allegedly tolled AEDPA’s statute of limitations while it was pending between
   March 30, 2015, when it was filed in state district court, and January 12, 2018,
   when it was denied on the merits by the state supreme court. Thus, when
   Peters filed his §2254 application on March 5, 2018, only fifty-two days had
   allegedly run on the relevant one-year limitations period.
          However, this court “defer[s] to [state] courts’ application of state
   law to determine whether a habeas petition is properly filed.” Wion v.
   Quarterman, 567 F.3d 146, 148 (5th Cir. 2009) (internal quotation marks and




                                          6
Case: 20-30098       Document: 00516349388         Page: 7    Date Filed: 06/08/2022




                                    No. 20-30098


   citation omitted). And we are not aware of any case in which Louisiana state
   courts have addressed Peters’s novel theory of retroactive proper filing.
   Meanwhile, we are aware that the Supreme Court has recognized a state
   court may address the merits of claims presented in improperly filed
   applications for many reasons, including, inter alia, to advise a pro se inmate
   that he was not denied post-conviction relief based solely on a deficiency in
   his pleading. See Carey v. Saffold, 536 U.S. 217, 225–26 (2002); cf. Harrington
   v. Richter, 562 U.S. 86, 99 (2011) (“Opinion-writing practices in state courts
   are influenced by considerations other than avoiding scrutiny by collateral
   attack in federal court.”). In other words, a determination on the merits does
   not necessarily reflect that an application was properly filed.
            “As has been noted before, the [Louisiana] courts or Legislature can
   alter the State’s practices or elaborate more fully on their import.”
   Harrington, 562 U.S. at 100 (citing Evans v. Chavis, 546 U.S. 189 (2006)).
   “But that has not occurred here.” Id. In the absence of an express disavowal
   of the requirements of article 926, we hold that the Louisiana Supreme
   Court’s merits determination did not retroactively excuse Peters’s failure to
   comply and render his application “properly filed” from the time it was first
   tendered. Accordingly, Peters’s § 2254 application was untimely under
   AEDPA.
                                 IV. CONCLUSION
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                          7